                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


UNITED STATES OF AMERICA,                    2:17-CR-20489-TGB

                 Plaintiff,

                                           ORDER REQUIRING
      vs.                               SUPPLEMENTAL BRIEFING

(2) ADOLFO VERDUGO LOPEZ,

                 Defendant.



     On April 18, 2019, the Court held a pretrial conference as to

Defendant Adolfo Lopez, during which the Defendant raised concerns

regarding additional adjournments in this matter. On April 25, 2019, the

Court entered an order finding excludable delay and setting the pretrial

conference for June 20, 2019, and the jury trial for July 9, 2019 as to

Defendant Lopez (ECF No. 198). On May 22, 2019, the Government filed

a Sixth Superseding Indictment under seal (ECF No. 199). The

indictment added eight additional defendants. On June 4, 2019, the

Government unsealed the Indictment (ECF No. 208).
     The Court would normally extend all scheduling order dates to

accommodate the newly added defendants. But because Defendant Lopez

has previously raised objections to further adjournment, the Court

directs the Government and Defendant Lopez to submit briefing on the

question of whether Defendant Lopez’s right to a speedy trial outweighs

the Government’s interest in trying the jointly-charged defendants

together, and whether severance is required.

     The Defendant’s brief shall be due on or before July 8, 2019. The

Government’s response is due on or before July 17, 2019.

     The Court further finds that the brief delay occasioned by this

briefing schedule through the Court’s ruling on the matter shall be

deemed excludable delay under the Speedy Trial Act, specifically 18

U.S.C. §3161(h)(6), which excludes from the speedy trial calculation “[a]

reasonable period of delay when the defendant is joined for trial with a

codefendant as to whom the time for trial has not run and no motion for

severance has been granted.”




                                   2
     Counsel is directed to file a notice with the Court forthwith if

Defendant Lopez wishes to withdraw his previous objections.

     DATED this 17th day of June, 2019.

                                BY THE COURT:


                                /s/Terrence G. Berg
                                TERRENCE G. BERG
                                United States District Judge




                                  3
